Name: Council Regulation (EEC) No 1947/81 of 6 July 1981 laying down the conditions on which the Hellenic Republic may maintain on a transitional basis certain national aid measures falling within the scope of the socio-structural Directives
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 7 . 81 Official Journal of the European Communities No L 197/33 COUNCIL REGULATION (EEC) No 1947/ 81 of 6 July 1981 laying down the conditions on which the Hellenic Republic may maintain on a transitional basis certain national aid measures falling within the scope of the socio-structural Directives THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Republic should , consequently , be authorized to maintain some aid measures beyond the date of implementation of Council Directive 75 / 268 / EEC of 28 April 1975 on mountain and hill farming in certain less-favoured areas (*), as last amended by Directive 80 / 666 / EEC ( 2 ), and to lay down the conditions relating thereto ; Having regard to the 1979 Act of Accession , and in particular Article 69 thereof, Having regard to the proposal from the Commission , Whereas , if the amount of the aid currently granted by the Hellenic Republic for the restocking of vineyards under a quality wine psr programme were adapted to the terms of Council Directive 72 / 159 / EEC of 17 April 1972 on the modernization of farms ( 3 ), as last amended by Directive 81 / 528 / EEC ( 4 ), the objectives of the programme might be jeopardized ; whereas the Hellenic Republic should , consequently , be authorized to maintain these amounts beyond the date of implementation of Directive 75 / 268 / EEC , Whereas , in accordance with the Joint Declaration on the procedure for the joint examination of national aids granted by the Hellenic Republic in the field of agriculture during the period prior to accession , annexed to the Final Act of the Treaty of Accession , the list of national aid measures which are to be assessed with reference to the scope of the socio-structural Directives referred to in Annex IV to the Act of Accession and which the Hellenic Republic is authorized to maintain on a transitional basis is to be as agreed within the Conference . HAS ADOPTED THIS REGULATION : Article 1Whereas , however , that list should be updated in order to take account of corrections , of the abolition of certain aid measures , of changes in the way certain types of aid are granted and of the updating , where necessary , of the amount thereof which may have occurred in the meantime; 1 . With effect from 1 January 1981 the national aid measures which are to be assessed with reference to the scope of the socio-structural Directives referred to in Annex IV to the Act of Accession and which the Hellenic Republic is authorized to maintain on a transitional basis shall be as laid down in the Annex . Whereas , under Article 114 of the Act of Accession and Annex IV thereto , the Hellenic Republic must implement the measures necessary to comply not later than 31 December 1983 with the socio-structural Directives mentioned in the said Annex ; whereas this necessitates the abolition or adaptation of certain national aid measures which fall within the scope of these Directives and which the Hellenic Republic is authorized to maintain by Article 69 of the Act of Accession , subject to the terms of the said Directives ; 2 . The national aid measures referred to in paragraph 1 may be maintained , at the amounts specified in the Annex , until 31 December 1983 . Should the Hellenic Republic implement the Directives referred to in the first paragraph before 31 December 1983 , the national aid measures must be adapted to meet the conditions laid down by those Directives or abolished by the time the Directives are implemented . Whereas , if the aid currently granted by the Hellenic Republic in certain regions to producers of common wheat and barley and to certain sheep and goat farmers were abolished , the incomes of the farmers concerned might be sharply reduced ; whereas the Hellenic (M OJ No L 128 , 19 . 5 . 1975 , p . 1 . ( 2 ) OJ No L 180 , 14 . 7 . 1980 , p . 34 . ( 3 ) OJ No L 96 , 23 . 4 . 1972 , p . 1 . ( 4 ) See page 41 of this Official Journal . No L 197/34 20 . 7 . 81Official Journal of the European Communities Article 23 . By way of derogation from paragraph 2 , the aids referred to under points I , II , V ( b ) and XII of the Annex may be maintained at the amounts and subject to the conditions laid down in the Annex until 31 December 1985 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 July 1981 . For the Council The President G. HOWE 20 . 7 . 81 Official Journal of the European Communities No L 197/35 ANNEX Designation of the aid Maximum amount of the aid in 1 980 (*) Rate of abolition or adaptation I. COMMON WHEAT Aid to farmers in mountain regions 200 Drs / stremma  in areas covered by Directive 75 / 268 / EEC , to be maintained until 31 December 1985  in other areas , to be maintained until 31 December 1985 , subject to being reduced at the rate stipulated in No 1 . 1 of the Annex to Regulation ( EEC ) No 37 / 81 ( OJ No L 3 , 1 . 1 . 1981 , p. 1 ) II . BARLEY Aid to farmers in mountain and island regions 200 Drs / stremma To be maintained until 31 December 1985  in the areas specified in Article 3 ( 3 ) of Directive 75 / 268 / EEC , for farmers with less than 3 ha of UAA ,  in other areas , subject to being reduced at the rate laid down in No 1 . 1 of the Annex to Regulation ( EEC ) No 37 / 81 III . MAIZE Aid for the purchase of drying and ensiling equipment ( capital subsidy ) ( a ) to individual producers 20 % of the purchase rate Article 1 ( 2 ) ( b ) to producer groups and organizations 40 % of the purchase rate Article 1 ( 2 ) IV FRUIT AND VEGETABLES 1 . Aid for the construction of glasshouses ( capital subsidy ) 20 % of expenditure Article 1 ( 2 ) 2 . Aid for the construction of frames (Drs / stremma ) (') 20 % of expenditure Article 1 ( 2 ) 3 . Aid for the purchase of automatic irrigation systems 20 % of expenditure Article 1 ( 2 ) (') For the production of strawberries and melons only . No L 197/36 20 . 7 . 81Official Journal of the European Communities Designation of the aid Maximum amount of the aid in 1980 (*) Rate of abolition or adaptation V. WINE Quality wine psr programme aid (capital subsidy ) for producers , in respect of: ( a ) new plantings 50 % of expenditure , up to 2 300 to 4 550 Drs / stremma , according to region , Article 1 ( 2 ) ( b ) restocking of vineyards 50 % of expenditure , up to 3 380 to 5 850 Drs / stremma To be maintained until 31 December 1985 ( c ) tying up of vines 50 % of expenditure , up to 2 600 Drs / stremma , accor ­ ding to region Article 1 ( 2 ) ( d ) purchase of machinery 20 to 30 % of expenditure Article 1 ( 2 ) VI . FLORICULTURE Aid for the construction of glasshouses and multiplication facilities ( capital subsidy ) ( a ) glasshouses 20 % of expenditure Article 1 ( 2 ) ( b ) multiplication facilities producing root cuttings 20 % of expenditure Article 1 ( 2 ) VII . AROMATIC AND PHARMACEUTICAL PLANTS 1 . Aid for equipment to treat aromatic and pharmaceutical plants ( capital subsidy ) 40 % of the purchase price Article 1 ( 2 ) 2 . Cultivation machinery ( capital subsidy ) 20 % of the purchase price Article 1 ( 2 ) 3 . Buildings ( capital subsidy ) 20 % of expenditure Article 1 ( 2 ) 4 . Aid per stremma for the introduction of aromatic and pharmaceutical crops 2 000 to 3 500 Drs / stremma Article 1 ( 2 ) VIII . SILKWORMS 1 . Aid for the establishment of new plantations of mulberry trees (capital subsidy ) Up to 6 000 Drs / stremma Article 1 ( 2 ) 2 . Aid for the construction of silkworm cultivation installations ( capital subsidy )  for individual silkworm farmers 40 % of construction costs Article 1 ( 2 )  for groups of silkworm farmers 40 % of construction costs Article 1 ( 2 ) 20 . 7 . 81 Official Journal of the European Communities No L 197/37 Designation of the aid Maximum amount of the aid in 1980 (*) Rate of abolition or adaptation IX . CATTLE 1 . Aid for the establishment , extension or improvement of family-run cattle farms ( buildings , equipment , purchase of animals ) ( capital subsidy ) Up to 40 % of expenditure Article 1 ( 2 ) 2 . Beef and veal : aid for the purchase of breeding female bovine animals of improved breeds Up to 40 % of expenditure Article 1 ( 2 ) X. DRILLING Aid for drilling work on farms , for the purpose of irrigation (capital subsidy ) Approximately 16 % of expenditure Article 1 ( 2 ) XI . LOW INTEREST LOANS Medium- and long-term loans at reduced rates of interest , to promote certain types of agricultural production 2 to 3 % reduction in the interest rate Article 1 ( 2 ) XII . SHEEP AND GOATS 1 . Aid for the establishment , expansion or improvement of sheep and goat units (buildings , equipment and purchase of domestic sheep and goats ) 40 % of expenditure Article 1 ( 2 ) 2 . Aid for sheep farmers in mountain regions and the islands with flocks of more than 30 ewes 120 Drs per head To be maintained until 31 December 1985  in the areas specified in Article 3 of Directive 75 / 268 / EEC , for farmers with less than 3 ha of UAA ,  in other areas , subject to being reduced at the rate laid down in No 1 . 1 of the Annex to the Council Regulation (EEC ) No 37 / 81 (*) Aids numbered III , IV , V , VI , VII , VIII , IX , X , XI are increased by 25 % for the Nomos : Evros , Rodopi , Xanthi , Dodecanisos , Samos , Lesbos and Chios as well as the Nomos areas Thesprotia , Ioannina , Kastoria , Fiorina , Pella , Kilkis , Serres and Drama located within a zone of 20 km from the frontiers .